Citation Nr: 0401254	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  98-06 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether there was clear and unmistakable error in a March 
7, 1956, adjudicative decision which denied the claim of 
entitlement to service connection for the cause of the 
veteran's death.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Charles W. Schiesser, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from August 1951 to October 
1955.  He died on October [redacted], 1955.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the appellant's request to reopen 
a previously denied claim of entitlement to service 
connection for the cause of the veteran's death.  The 
appellant disagreed with this decision in October 1997 and 
perfected a timely appeal in May 1998.  In a June 1998 
decision, the Board concluded that no new and material 
evidence had been submitted sufficient to reopen the 
appellant's previously finally denied claim of entitlement to 
service connection for the cause of the veteran's death.  The 
appellant then filed an appeal of this decision at the United 
States Court of Appeals for Veterans' Claims (hereinafter, 
the "Court").  

In a May 2000 appellate brief to the Court, the appellant, by 
and through her attorney, raised the issue of whether a prior 
adjudicative decision issued on March 7, 1956, constituted 
clear and unmistakable error (CUE) (hereinafter, the "CUE 
claim") for the first time.  

In an Order issued in October 2000, the Court vacated and 
remanded the Board's June 1998 decision with respect to the 
issue of whether new and material evidence had been submitted 
sufficient to reopen the previously denied claim of 
entitlement to service connection for the cause of the 
veteran's death.  The Board then remanded this claim to the 
RO for additional development in April 2001 and June 2002.  

In the Board's June 2002 remand, it was noted that, because 
the appellant's CUE claim was inextricably intertwined with 
the issue of entitlement to service connection for the cause 
of the veteran's death, the CUE claim had to be adjudicated 
by the RO in the first instance before proceeding with 
adjudication of the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  By 
rating decision issued in September 2002, the RO determined 
that the prior adjudicative decision issued on March 7, 1956, 
was not the product of clear and unmistakable error (CUE).  
In April 2003, the appellant disagreed with this decision in 
a statement submitted to the RO on her behalf by her 
attorney.  In a statement of the case furnished to the 
appellant and her attorney in September 2003, the RO 
concluded, in pertinent part, that no change was warranted in 
the denial of her CUE claim.  In October 2003, the appellant, 
by and through her attorney, submitted a statement directly 
to the Board in which she requested that her appeal be heard 
with respect to the CUE claim.  Thus, the Board construes 
this statement to be a substantive appeal and, therefore, a 
timely appeal has been perfected with respect to the issue of 
whether the prior adjudicative decision issued on March 7, 
1956, was the product of CUE.  Accordingly, the Board has 
characterized the issues on appeal as stated on the cover 
page of this decision.


FINDINGS OF FACT

1.  The investigation conducted by the United States Air 
Force in to the veteran's death reasonably concluded that it 
had not occurred in the line of duty and was the result of 
the veteran's own willful misconduct.

2.  The March 7, 1956, adjudicative decision was a final 
decision with respect to the denial of the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death.

3.  The March 7, 1956, adjudicative decision was supported by 
the evidence then of record, including the report of the 
investigation conducted by the United States Air Force in to 
the veteran's death, and it is not shown that the applicable 
statutory and regulatory provisions existing at that time 
were ignored or incorrectly applied by the RO.

4.  In a May 1991 rating decision, the RO concluded that, as 
no new and material evidence had been received sufficient to 
reopen the appellant's previously denied claim of entitlement 
to service connection for the cause of the veteran's death, 
this claim would not be reopened.

5.  Evidence added since the May 1991 rating decision is 
either cumulative or redundant and it does not bear directly 
and substantially upon the specific matters now under 
consideration so that, when considered with all of the 
evidence of record, it is not so significant that it must be 
considered in order to fairly decide the merits of the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.


CONCLUSIONS OF LAW

1.  The March 7, 1956, adjudicative decision, which denied 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death, is not the product of 
clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 7105 
(West Supp. 2002); VA Regulations  1065 (A) and (C) (Aug. 
31, 1950); VA Regulations  1066(A) (Oct. 28, 1954); 
38 C.F.R. §§ 3.1(m) - (n), 3.105(a) (2003).

2.  The May 1991 rating decision, which denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death, is a final decision.  
38 U.S.C.A. § 7105 (West Supp. 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2003).

3.  Evidence associated with the claims file subsequent to 
the May 1991 rating decision, which denied entitlement to 
service connection for the cause of the veteran's death, is 
not new and material, and this claim is not reopened.  
38 U.S.C.A. § 5108 (West Supp. 2002); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

The Board notes that the United States Court of Appeals for 
Veterans Claims (hereinafter, the "Court") has held that 
the VCAA does not apply to CUE claims.  See Livesay v. 
Principi, 15 Vet. App. at 178-80 (2001).  "A litigant 
alleging CUE is not pursuing a claim for benefits...but rather 
is collaterally attacking a final decision...[CUE] is not by 
itself a claim for benefits."  Id.  The Court also held in 
Livesay that "the benefit of the doubt rule does not apply 
to the Board's decision on a CUE motion."  See id, at 179 
(internal quotations omitted) (citing 38 C.F.R. 
§ 20.1411(a)).

With respect to the issue of whether new and material 
evidence has been received to reopen the appellant's 
previously denied claim of entitlement to service connection 
for the cause of the veteran's death, the Board notes that 
the regulations implementing the VCAA include a revision of 
38 C.F.R. § 3.156(a).  However, the revised version of 
38 C.F.R. § 3.156(a) is only applicable to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001).  As noted below, the appellant's request to reopen 
her claim of entitlement to service connection for the cause 
of the veteran's death was filed prior to this date, and as 
such, the version of 38 C.F.R. § 3.156(a) in effect prior to 
August 29, 2001, applies to this claim.  See 38 C.F.R. 
§ 3.156(a) (2001).

That notwithstanding, the regulations implementing the VCAA 
do not otherwise create an exception to the applicability 
dates with respect to VA notification in cases of claims to 
reopen finally decided claims.  66 Fed. Reg. 45,620.  Hence, 
it is well to observe that the VCAA and its implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate claims which applies to the appellant's request 
to reopen her claim of entitlement to service connection for 
the cause of the veteran's death.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159(b) (2003).

The record reflects that VA has made reasonable efforts to 
notify the appellant and her representative of the 
information and evidence necessary to substantiate her 
request to reopen the previously denied claim of entitlement 
to service connection for the cause of the veteran's death.  
In a letter dated in June 2001, the appellant and her 
representative were informed of VA's obligations to notify 
and assist claimants under the VCAA, and they were notified 
of what records VA would attempt to obtain on behalf of the 
appellant and what records the appellant was expected to 
provide in support of her request to reopen the previously 
denied claim.  The appellant and her representative were 
provided with a copy of the appealed rating decisions, the 
October 2000 Court remand, the April 2001 Board remand, a 
statement of the case, and supplemental statements of the 
case.  These documents provided them with notice of the law 
and governing regulations as well as the reasons for the 
determinations made regarding the appellant's claim and what 
constituted new and material evidence sufficient to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death.  By way of these documents, they also 
were specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on 
the appellant's behalf.  Thus, the Board observes that all of 
the aforementioned correspondences informed the appellant of 
the evidence she was responsible for submitting and what 
evidence VA would obtain in order to substantiate her claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and service personnel 
records, including the line of duty investigation conducted 
by the United States Air Force at the time of the veteran's 
in-service death in October 1955.  Under the circumstances in 
this case, the appellant has received the notice and 
assistance contemplated by law and adjudication of her 
request to reopen a previously denied claim of entitlement to 
service connection for the cause of the veteran's death poses 
no risk of prejudice to the appellant.  See Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); and 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

A detailed review of the veteran's service medical records 
indicates that clinical evaluation of the veteran was 
entirely normal at the time of his enlistment physical 
examination in August 1951.  The veteran was found qualified 
for enlistment.

Clinical evaluation of the veteran at the time of his 
discharge and reenlistment examination in August 1955 was 
entirely normal with the exception of a duodenal ulcer with 
slight pylorospasm (or spasmodic contraction of the pylorus).  
The examiner also noted that the veteran suffered from 
syphilis.  The veteran was found qualified for discharge and 
immediate reenlistment.

A review of a report from the Office of the Chief Medical 
Examiner, Nassau County, New York, dated in October 1955, 
indicates that the cause of the veteran's death was 
laceration of the brain due to bullet wound - accidental.  
The medical examiner noted that the veteran apparently was 
alone at a bar in Manhasset, New York, when he noticed 
several youths surrounding his new car that was parked 
outside the bar.  The veteran went out to his new car, took a 
gun from the glove compartment, and threatened the youths 
with his gun.  Two of the youths then struggled with the 
veteran in order to take the gun away from him and, in doing 
so, the gun discharged and a bullet passed through one of the 
youths and in to the veteran's right temple.  The veteran 
then fell to the ground.  Physical examination of the veteran 
revealed a bullet wound of the right and left frontal lobes, 
a laceration of the brain, a bullet wound of the skull, and a 
bullet wound of the skin in the right temporal region.  
Included in this report was a report from North Shore 
Hospital, Long Island, New York (hereinafter, "North Shore 
Hospital"), in which it was noted that the veteran had been 
admitted to this facility on October 19, 1955, in a comatose 
state after allegedly receiving a gunshot wound to the head 
as a result of a pistol being fired.  On admission to North 
Shore Hospital, the veteran had dilated, fixed pupils and was 
completely areflexic (or an absence of reflexes).  The 
veteran was pronounced dead shortly after his arrival at 
North Shore Hospital, and the examining physician concluded 
that the cause of death was the cessation of vital functions 
as a result of a brain injury.

As noted above, the United States Air Force (hereinafter, 
"Air Force") conducted a line of duty investigation in to 
the veteran's death in October 1955.  A detailed review of 
the report prepared after the investigation was completed 
indicates that the Air Force determined in October 1955 that 
the cause of the veteran's death was a wound, missile, 
gunshot, right temporal skull and brain.  In the summary 
report of the investigation, it was noted that all available 
evidence indicated that, while on an authorized three-day 
leave in October 1955, the veteran was observed drinking and 
chatting with friends at a bar in Manhasset, New York, 
although he did not appear intoxicated.  While at the bar, 
the veteran was joined by other service members who indicated 
to the veteran that there was a group of youths milling 
around his new car in what appeared to be the makings of a 
gang fight.  The veteran was advised by a fellow service 
member to move his car in order to avoid it being damaged 
during the developing gang fight.  The veteran left the bar, 
walked to his car, and retrieved a gun from the glove 
compartment.  He then brandished the weapon in the direction 
of the youths and warned them not to touch his new car.  The 
veteran then argued with the youths before returning to the 
bar.  A few minutes later, the veteran left the bar again and 
got in to an argument with the youths who had moved away from 
his car.  The veteran threatened several of the youths with 
his gun, claiming that they had known him in service.  Two of 
the youths then got in to a scuffle with the veteran, during 
which the veteran's gun discharged and a bullet lodged in the 
veteran's temple.  

In his summary of the Air Force line of duty investigation, 
the investigating officer concluded that the fact that the 
veteran may or may not have been intoxicated at the time of 
his death did not materially change the evidence supporting 
the final conclusion that the veteran's death was due to his 
own misconduct and did not occur in the line of duty.  He 
noted that the veteran's gun had not been registered with 
either the Air Force or the state of New York.  Based on 
eyewitness statements obtained by the investigating officer 
and included in his report, the investigation had revealed 
that at no time was the veteran's life threatened or that the 
youths with whom the veteran had argued prior to his death 
had damaged or intended to damage his new car.  For example, 
J.C., a fellow service member who was an eyewitness to the 
events leading up to the veteran's death, stated that it 
appeared that the youths were going to fight among 
themselves, they were not menacing the veteran's new car, and 
that the veteran could have walked away from them without 
being attacked.  J.C. also stated that he had warned the 
veteran to move his car away from what appeared to be a 
developing gang fight so that it would not be damaged.  The 
investigating officer stated that, under Air Force Regulation 
35-67, paragraph 2(c)(1) (August 17, 1955), the conditions 
under which death will be considered to have occurred not in 
the line of duty included "aggression or unwarranted 
participation in an affray" and "wanton disregard for own 
safety and/or that of others" and that the fatal injury 
sustained by the veteran "was a direct result of his 
voluntary participation in an affray in which he was at least 
in pari delecto [or equally at fault] with his adversary in 
starting and continuing the affray" and that the veteran had 
displayed "wanton disregard for the safety of others as 
evidenced by wrongful possession and use of a concealed 
weapon."  The investigating officer concluded that the 
evidence was sufficient to establish that the veteran's 
conduct was the direct, proximate, and foreseeable cause of 
his fatal injury and, therefore, his death was not incurred 
in the line of duty but was due to his own misconduct.

On a "Request for Army Information" dated in February 1956 
and included in the veteran's claims folder, it was noted 
that the veteran had enlisted in the Air Force in August 1951 
and had been discharged and immediately reenlisted in 
September 1955 for six years.

In an adjudicative decision issued to the appellant on March 
7, 1956, the Veterans' Benefits Office (VBO) notified her 
that her claim of entitlement to service connection for the 
cause of the veteran's death had been considered under the 
laws providing for payment of compensation in cases where the 
veteran's death was due to service but had been denied 
because the evidence failed to show that the veteran's death 
was due to a disease or injury incurred in or aggravated by 
active service.  The VBO noted that the veteran's death was 
incurred under such circumstances as to preclude the payment 
of death compensation because the cause of the veteran's 
death was the result of his own willful misconduct.  In its 
decision, the VBO highlighted the results of the Air Force 
line of duty investigation and also noted that the veteran's 
service medical records did not show any condition which 
would render him not responsible for his own conduct.  The 
VBO concluded that the actions of the veteran in provoking a 
quarrel and employing a weapon capable of inflicting mortal 
injury "represented such disregard for his own personal 
safety, and that of others, as to constitute willful 
misconduct" and, therefore, the veteran's death did not 
occur in the line of duty and was the result of his own 
willful misconduct.

On a VA Form 21-534, "Application for Dependency and 
Indemnity Compensation Or Death Pension By A Surviving 
Spouse," filed at the RO in September 1985, the appellant 
indicated that the cause of the veteran's death was an 
accidental gunshot wound and that the cause of death was due 
to service.  In a rating decision letter issued by the RO 
that same month, the appellant was informed that she had been 
notified of the March 7, 1956, decision that the veteran's 
death was not the result of an in-service injury or disease 
incurred in the line of duty and, therefore, her claim of 
entitlement to service connection for the cause of the 
veteran's death had not been reconsidered in the absence of 
new and material evidence sufficient to reopen it.  This 
decision was not appealed and became final in September 1986.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2003).

The appellant submitted another VA Form 21-534 in April 1991 
in which she claimed entitlement to service connection for 
the cause of the veteran's death and to Dependency and 
Indemnity Compensation.  The RO notified the appellant in a 
rating decision letter issued in May 1991 that her claim 
remained denied and that she needed to submit new and 
material evidence in order to reopen the claim of entitlement 
to service connection for the cause of the veteran's death.  
This decision also was not appealed and it became final in 
May 1992.  Id.  

In a statement entitled "Demand For Full Benefits" and 
received at the RO in February 1997, the appellant's 
representative disputed the conclusion reached by the VBO in 
March 1956 that the veteran was guilty of willful misconduct.  
The appellant's representative contended that the veteran had 
not engaged in any deliberate or intentional wrongdoing.  
Finally, the representative contended that the appellant was 
entitled to service connection for the cause of the veteran's 
death.

In a rating decision issued in July 1997, the RO concluded 
that, with no new and material evidence having been 
submitted, the appellant's previously denied claim of 
entitlement to service connection for the cause of the 
veteran's death was not reopened.

In a Notice of Disagreement received at the RO in October 
1997, the appellant contended that VA and the Air Force had 
lied to her regarding the circumstances surrounding the 
veteran's death in order "to keep me from securing 
benefits."  The appellant also contended that the veteran 
had been killed by "a gang of people with sticks and 
clubs."

The appellant's representative notified VA in an Appellant's 
Brief filed with the Court in May 2000 that the appellant was 
claiming that VA had committed clear and unmistakable error 
(CUE) in the March 7, 1956 adjudicative decision by failing 
to provide her with a copy of the Air Force line of duty 
investigation conducted at the time of the veteran's death.  
It also was contended that VA has failed to consider the 
regulations pertaining to weapons registration, had relied on 
hearsay, and had misinterpreted the Air Force line of duty 
investigation report.

In a statement received at the RO in February 2001, the 
appellant's representative stated that VA had not provided 
the appellant with records pertinent to her claim.  The 
representative also contended that the official finding that 
the veteran's death was due to his own willful misconduct was 
inconsistent with the conclusion that the gunshot wound was 
inflicted accidentally and that the veteran had been attacked 
by a mob of 25 youths who had threatened him and his new car.  

In an April 2001 Board remand, the RO was directed to obtain 
a complete copy of the Air Force line of duty investigation 
and to submit a copy of this information to the appellant.  
The appellant was provided a copy of the Air Force line of 
duty investigation in January 2002 and her representative was 
provided a copy of this information in February 2002.

In a statement received at the RO in January 2002, the 
appellant's representative contended that, as VA had not 
provided the appellant with a complete copy of the record on 
this claim before January 2002, any prior decisions issued by 
the RO or the Board "are and were void."  The appellant's 
representative also contended that the RO had failed to 
consider any of the issues raised in the appellate brief 
submitted to the Court.  And, in a statement received at the 
RO in April 2003, the appellant's representative contended 
that the report of the Air Force line of duty investigation 
still had not been provided "in a form that can be read."  
He alleged that a gang of 25 youths had attacked and killed 
the veteran because of racial prejudice.  Finally, in a 
statement received at the RO in October 2003, the appellant's 
representative contended that VA had concealed pertinent 
evidence from the appellant and that the veteran had been 
attacked by two youths which resulted in his death from an 
accidental gunshot wound.  


Analysis

Previous determinations which are final and binding, 
including decision of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of clear and unmistakable error (CUE).  Where the 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 105(a); see also 
38 U.S.C.A. § 5109A..

The Board observes that the Court has outlined quite 
specifically what constitutes a valid CUE claim:  

(1) '[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provision extant at 
the time were incorrectly applied' (2) the error must be 
'undebatable' and of the sort 'which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made,' and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  

Damrel v. Brown, 6 Vet. App. at 245 (1994) (hereinafter, 
"Damrel") (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (hereinafter, "Russell")).  The Court also 
held in Damrel that "there must be some degree of 
specificity as to what the alleged error is, and unless it is 
the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error."  
Damrel, 6 Vet. App. at 245 (internal quotations omitted) 
(citing Fugo v. Brown, 6 Vet. App. at 44 (1993) (hereinafter, 
"Fugo")).  

The Board also observes that the Court has emphasized 
consistently the rigorous nature of the concept of CUE in 
prior final decisions.  "[CUE] is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. at 372 (1991).  CUE "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made." Russell, 3 Vet. App. at 
313.  "It must always be remembered that CUE is a very 
specific and rare kind of error."  Fugo, 6 Vet. App. at 43 
(internal quotations omitted).  A claimant's mere 
disagreement with how the RO evaluated the facts in a 
particular claim is inadequate to raise CUE.  Id.  See also 
Luallen v. Brown, 8 Vet. App. at 95 (1995) (hereinafter, 
"Luallen").

In this case, the appellant and her representative 
essentially contend on appeal that the RO committed clear and 
unmistakable error (CUE) in a March 7, 1956, adjudicative 
decision which concluded that the veteran's death was not in 
the line of duty and was due to his own willful misconduct.  
The appellant's representative argues strenuously that VA 
misapplied the law and regulations pertaining to "line of 
duty" status and "willful misconduct" and, relying on the 
Air Force line of duty investigation, incorrectly denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  However, the Board 
disagrees.

In this regard, the Board notes that, at the time of the 
March 7, 1956, adjudicative decision, the pertinent law and 
regulations concerning line of duty status and willful 
misconduct were as follows:  

The records of service departments will be accepted in 
determining line of duty status of diseases and injuries...Any 
evidence which is properly admissible or acceptable according 
to the practice of the VA, and which is of a nature competent 
to demonstrate that the incurrence of disability was or was 
not in line of duty...may be used as a basis for 
adjudications...These determinations will be made by the 
officials of the VA charged with the responsibility of 
deciding claims...in which line of duty is a factor.

VA Regulations  1066(A) (effective October 28, 1954).  

An injury or disease will be deemed to have been incurred in 
line of duty when the person on whose account benefits are 
claimed was, at the time the injury was suffered or disease 
contracted, in the active service in the military or naval 
forces, whether on active duty or on authorized leave...unless 
it appears that the injury or disease has been caused by 
misconduct on his part...Where the injury or disease occurs 
while on leave, the burden of proof shall be on the claimant 
to show that it was incurred in the line of duty.

VA Regulation Number 10,  VIII (as amended) (effective June 
9, 1950).

A disabling condition will be considered to be the result of 
willful misconduct for the purpose of all adjudications...when 
it is shown to have been incurred under conditions or in a 
manner set forth by [VA Regulation Number 10,  VIII (as 
amended) (effective June 9, 1950)]...In determining whether an 
act is due to willful misconduct...[it] must be malum in se [or 
inherently evil or immoral] or malum prohibitum [or 
inherently evil or immoral because expressly forbidden by 
law] if involving conscious wrongdoing or known prohibited 
action.

VA Regulations  1065(A), (C) (effective August 31, 1950).

Taking into account the relevant evidence outlined above, the 
Board finds that the March 7, 1956, adjudicative decision 
that denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death did not 
constitute clear and unmistakable error (CUE).  Here, the 
correct facts were before the adjudicator when the VBO denied 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  The appellant does not 
allege, and the record does not reveal, that the Air Force 
line of duty investigation was not before the adjudicator at 
the time of the disputed adjudicative decision in March 1956.  
In fact, the appellant's representative has argued that VA 
was in possession of this report at the time of this decision 
and failed to provide a copy of this report to the appellant 
until January 2002.  Additionally, the pertinent regulations 
concerning line of duty status and willful misconduct were 
correctly applied in the March 1956 adjudicative decision.  
VA Regulations  1066(A) clearly provides that service 
department records, including the Air Force line of duty 
investigation report, must be accepted as competent evidence 
with regard to the issue of whether the veteran's death was 
incurred in the line of duty.  As noted above, this 
investigation had revealed that the veteran's death was not 
in the line of duty and, in fact, was due to his own 
misconduct in initiating an altercation with several youths 
near his new car and then brandishing a weapon at them.  
Although the Board acknowledges that the veteran was on 
authorized leave at the time of his death, in this case the 
appellant failed to meet her burden of proof to show that the 
veteran's death while on authorized leave was incurred in the 
line of duty.  See VA Regulation Number 10,  VIII (as 
amended) (effective June 9, 1950); see also Myore v. Brown, 9 
Vet. App. 498, 502 (1996) (holding that whether a veteran 
died on active duty due to willful misconduct is a factual 
determination), and Cropper v. Brown, 6 Vet. App. 450, 452 
(1994) (same).  Based on a review of all available evidence, 
the VBO reasonably concluded in March 1956 that the veteran's 
death had not been incurred in the line of duty and was due 
to his own willful misconduct.  Because the appellant 
essentially disagrees with how the adjudicator weighed the 
evidence of record at the time of the March 7, 1956, 
adjudicative decision denying her claim of entitlement to 
service connection for the cause of the veteran's death, and 
because this kind of collateral attack on a final decision is 
prohibited by Court precedent, the Board finds that the 
appellant's CUE claim is without merit.  See Luallen, 8 Vet. 
App. at 95 (holding that a mere disagreement with how the RO 
evaluated the facts in a particular claim is inadequate to 
raise CUE); and Fugo, 6 Vet. App. at 43-44 (holding that 
"broad brush allegations of failure" on the part of VA are 
invalid as CUE claims).  Therefore, the Board determines that 
the March 7, 1956 adjudicative decision did not constitute 
clear and unmistakable error.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105(a) (2003).  

Finally, with regard to the allegations advanced by the 
appellant's representative that VA's failure to consider the 
regulations pertinent to weapons registration, reliance on 
"hearsay," and misinterpretation of the Air Force line of 
duty investigation report all constituted CUE in the March 7, 
1956, adjudicative decision, the Board concludes that these 
allegations are also without merit.  See Shockley v. West, 11 
Vet. App. at  213 (1998) (holding that "VA's breach of a 
duty to assist cannot form the basis for a claim of CUE"); 
see also Fugo, 6 Vet. App. at 44.  The Board acknowledges 
that the VBO stated in its original decision that the 
veteran's weapon was not registered.  However, this fact had 
no bearing on the ultimate decision that the veteran's death 
was not in the line of duty and was due to his own willful 
misconduct in initiating an altercation with youths who had 
not threatened him or his new car and then brandishing a 
weapon at them.  Therefore, a discussion of the regulations 
pertinent to weapons registration was unnecessary.  
Additionally, a detailed review of the Air Force line of duty 
investigation report reveals that it constituted more than 50 
pages of investigation, including a summary, autopsy report, 
sworn statements from 8 different eyewitnesses (including two 
of the youths involved in the altercation with the veteran 
and several bar patrons who were with the veteran at that 
time), and photographs of the area where the altercation 
occurred and of the veteran's undamaged new car.  There is 
simply no evidence that the veteran was threatened or 
otherwise intimidated by the youths near his new car at the 
time of the altercation which led to his death.  This was the 
reasonable interpretation of the events leading to the 
veteran's death reached in the Air Force line of duty 
investigation report, and there is no evidence that this 
exhaustive report contained such obvious or manifest error 
that the March 7, 1956, adjudicative decision constituted 
CUE.

Turning to the issue of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for the cause of the veteran's death, the Board 
notes that the pertinent law and regulations provide that, if 
new and material evidence has been presented or secured, the 
claim may be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West Supp. 2002).  "New and material" 
evidence, for purposes of this appeal, is defined as evidence 
not previously submitted, not cumulative or redundant, and 
which by itself, or along with evidence previously submitted, 
is so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a) (2001); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998); Evans v. Brown, 9 
Vet. App. 273 (1996) (hereinafter, "Evans").

Furthermore, the Court has stated that, in determining 
whether the evidence is new and material, the credibility of 
the newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) ("presumption of credibility" doctrine, as 
articulated in Evans, supra, remains binding precedent).  The 
Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis or, in this case, since the May 1991 rating 
decision.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

As relevant to this claim, the newly submitted evidence 
consists of lay statements made by the appellant and her 
representative concerning the facts and circumstances 
surrounding the veteran's death.  Both the appellant and her 
representative have maintained throughout the pendency of 
this appeal that the veteran's death was in the line of duty 
and was not due to his own willful misconduct because he was 
attacked and killed by a group of youths while trying to 
protect his new car.  As noted above, however, these 
statements are not supported by a detailed review of the 
objective evidence of record.  More importantly, the Board 
notes that, when the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized training and knowledge are competent 
to render such an opinion.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, since the appellant and her 
representative lack such training and knowledge, they are not 
competent to render an opinion regarding the cause of the 
veteran's death.  Accordingly, the Board cannot assign any 
probative value to the lay assertions in the record of this 
claim concerning the cause of the veteran's death.

Upon a review of the newly considered evidence, the Board 
finds that new and material evidence has not been received 
sufficient to reopen the appellant's previously denied claim 
of entitlement to service connection for the cause of the 
veteran's death.  As noted above, the VBO concluded in the 
March 7, 1956, adjudicative decision that the cause of the 
veteran's death was not the result of an in-service disease 
or injury in the line of duty but was incurred under such 
circumstances as to preclude the payment of death 
compensation.  When viewed in conjunction with all of the 
other evidence of record, the newly considered evidence does 
not tend to offer a competent opinion that, in fact, the 
veteran's death was incurred in the line of duty and was not 
due to his own willful misconduct.  As such, it is merely 
cumulative and redundant and has no significant effect on the 
facts previously considered.  Therefore, it is not "new" 
and "material" evidence, as contemplated by 38 C.F.R. § 
3.156(a), and provides no basis on which to reopen the 
appellant's previously denied claim.  Having determined that 
new and material evidence has not been added to the record, 
the appellant's previously denied claim of entitlement to 
service connection for the cause of the veteran's death is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

For the reasons and bases discussed above, the Board finds 
that the March 7, 1956 adjudicative decision did not 
constitute clear and unmistakable error and that new and 
material evidence had not been received to reopen the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2003).  The appeal is denied.


ORDER

The March 7, 1956, adjudicative decision, which denied the 
appellant's claim of entitlement to the cause of the 
veteran's death, is not the product of clear and unmistakable 
error.

With no new and material evidence having been received on the 
issue of entitlement to service connection for the cause of 
the veteran's death, this claim is not reopened.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



